In a proceeding pursuant to CPLR article 78, inter alia, to compel disclosure of certain records pursuant to the Freedom of Information Law (Public Officers Law art 6) and the Personal Privacy Protection Law (Public Officers Law art 6-A), the petitioner appeals from (1) a judgment of the Supreme Court, *886Westchester County (Loehr, J.), entered July 3, 2008, as amended by an order of the same court entered July 10, 2008, which denied the petition and dismissed the proceeding, and (2) the order entered July 10, 2008.
Ordered that the judgment, as amended, is affirmed; and it is further,
Ordered that the appeal from the order entered July 10, 2008 is dismissed as unnecessary; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The petitioner commenced this CPLR article 78 proceeding, inter alia, to compel the Law Guardian Advisory Committee for the Ninth Judicial District (hereinafter the Advisory Committee) to disclose certain records pertaining, among other things, to his removal from the Family Court Law Guardian panel. He sought such records pursuant to the Freedom of Information Law (hereinafter FOIL; Public Officers Law art 6) and the Personal Privacy Protection Law (hereinafter PPPL; Public Officers Law art 6-A). The Supreme Court denied the petition and dismissed the proceeding. We affirm.
Contrary to the petitioner’s contention, the Advisory Committee is not an “agency,” as that term is defined under FOIL and PPPL (see Public Officers Law § 86 [3]; § 92 [1]). As properly determined by the Supreme Court, the Advisory Committee is part of the “judiciary” and is not subject to FOIL and PPPL (see Matter of Pasik v State Bd. of Law Examiners, 102 AD2d 395, 400 [1984]). Moreover, the Advisory Committee does not perform a governmental function within the meaning of FOIL and PPPL (see Matter of Snyder v Third Dept. Jud. Screening Comm., 18 AD3d 1100, 1101 [2005]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Mastro, J.P., Covello, Balkin and Austin, JJ., concur.